By LEVINE, PJ.
I concur in the judgment and conclusion of law expressed, except that I do not hold that it is required of the defendant who filed an application to vacate a default judgment during term, that he show such facts as would reasonably excuse him under the statute from failing to respond to the summons or the time set for his trial in court, as I am of the opinion that when it appears to the trial judge that there is a probable defense it becomes the paramount duty of the court to rectify any .injustice which the former default judgment may entail and therefore it becomes the duty of the trial court to reopen the case for trial on its merits so that the final judgment may be- had according to the true facts found.